Citation Nr: 1706187	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-30 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran had active duty service from October 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In March 2015, the Board remanded the issues of (1) service connection for residuals of a traumatic brain injury (TBI), to include migraine headaches; and 
(2) entitlement to an initial rating in excess of 10 percent for a right knee disability.  

Thereafter, in a January 2016 rating decision, the Appeals Management Center (AMC) granted service connection for a TBI and assigned a noncompensable evaluation, effective August 12, 2009.  The AMC also granted service connection for migraine headaches and assigned a noncompensable rating, effective August 12, 2009; a 30 percent rating was assigned beginning December 4, 2015.  The RO's grant of service connection is considered a full grant of the benefits on appeal for the Veteran's TBI and migraine headache claims.  As such, these issues are no longer before the Board for appellate consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning 'downstream' issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2016).

The Board notes that, while the Veteran was previously represented by The American Legion, in February 2016, the Veteran changed his representative to Disabled American Veterans (via VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  See document dated 2/22/16 in Virtual VA.  The Board recognizes the change in representation.

The Board notes that in a February 2017 Appellant's Post-Remand Brief, the Veteran's representative essentially disagreed with the effective date assigned for the grant of a 30 percent rating for the Veteran's migraine disability.  A notice of disagreement (NOD) is to be filed within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302; see also Sims v. Shinseki, 578 F.3d 1332 (2009).  In this case, the Board finds that neither the Veteran nor his representative expressed disagreement with the effective date of the migraine disability rating within one year of the January 2016 rating decision.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicating that a notice of disagreement is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction").  

In Percy v. Shinseki, 23 Vet. App 37 (2009), the appellant had filed a timely notice of disagreement but failed to file a substantive appeal as to all of the issues on appeal.  As the Court found the filing of a substantive appeal was permissive, the filing of the mandatory notice of disagreement allowed the Board to assume jurisdiction of the issues not included in the original substantive appeal.  Id. at 46-47.  The instant matter is distinguishable from Percy in that the Board, as discussed above, has found there is no timely jurisdiction-conferring notice of disagreement.  The Board is not permitted to waive the jurisdictional-conferring notice of disagreement requirement.  See Manlincon, 12 Vet. App. at 240.  As such, while the February 2017 Appellant's Post-Remand Brief included a discussion regarding an earlier effective date for the grant of a 30 percent rating for the migraine disability, the Board finds that this issue is not properly in appellate status, and will not be further discussed, but will be referred to the RO.

Regarding the right knee disability, this issue was also remanded by the Board in March 2015 to obtain a VA examination.  This was accomplished, and the claim was readjudicated in a January 2016 supplemental statement of the case.  The issue is therefore properly before the Board for consideration.

Further, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the December 2015 VA examination, the issue of unemployability was raised.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The February 2017 Appellant's Post-Remand Brief raises the issue of entitlement to an effective date earlier than December 4, 2015, for the award of a 30 percent rating for the Veteran's migraine disability.  This issue has not yet been adjudicated by the RO as the agency of original jurisdiction (AOJ) and is REFERRED to the RO for appropriate action.

REMAND

Remand is needed to obtain an additional VA examination of the right knee.  

Pursuant to the Board's March 2015 remand, the Veteran was scheduled for a VA knee examination in December 2015.  In a recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.

The Board has reviewed the Veteran's December 2015 VA examination report and concludes that this examination does not meet the specifications of Correia.  The examination contains range of motion testing of the right knee for what is presumably active motion, but not in passive motion, weight-bearing, nonweight-bearing, and no range of motion testing was conducted on the opposite undamaged joint (i. e., left knee).  Additionally, although the examiner indicated that there was pain on range of motion testing of the right knee, the examiner did not indicate where pain began.  See VAOPGCPREC 9-98 (recognizing the motion effectively ends where pain begins).  For these reasons, a new VA knee examination is therefore necessary.  

Moreover, as noted in the Introduction, TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not been sent notice for his TDIU claim, has not completed a TDIU form, and the issue has not been addressed by the RO.  Therefore, on remand, the RO should comply with the duties to notify and assist in connection with the Veteran's TDIU claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Please provide the Veteran appropriate notice in connection with the claim for TDIU.  The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2.  Schedule the Veteran for an additional VA examination to determine the current severity of his right knee disability.  The claims file must be made available to and reviewed by the examiner.

(a) The examination must include range of motion studies of the right and left knee.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

**The right knee must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, supra.

(b) Also comment on the functional effects, if any, of his service-connected right knee disability upon his ordinary activities, to specifically include work or employment.

The complete bases for all medical opinions must be provided.

3.  Finally, after completing all of the above, readjudicate the issues of entitlement to an initial rating in excess of 10 percent for a right knee disability and entitlement to a TDIU.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




